IN THE SUPREME COURT OF THE STATE OF NEVADA


                NICKI BOYD,                                            No. 69443
                                         Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.

                NICKI BOYD,                                            No. 69636
                                         Appellant,
                              vs.
                THE STATE OF NEVADA,
                                                                              FILED
                                  Respondent.                                  FEB 1 2 2016
                                                                         • TRAICIE K. LIND


                                                                         BY
                                                                              CHIEF DEPUn CLERK

                                     ORDER DISMISSING APPEALS

                            These appeals were initiated by the filing of pro se notices of
                appeal. Eighth Judicial District Court, Clark County; Douglas Smith,
                Judge.
                            Appellant's notices of appeal fail to designate any appealable
                decisions of the district court. Accordingly, we
                            ORDER these appeals DISMISSED.




                                                      tieri_42‘
                                         Hardesty



                Saitta                                     Pickering



SUPREME COURT
      OF
    NEVADA


941 1947A                                                                         1Lo        -13(1
                   cc: Hon. Douglas Smith, District Judge
                        Nguyen & Lay
                        Nicki Boyd
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
          OF
       NEVADA


(0)   1947A    e                                    2